


Exhibit 10.15

 

 

[g14883koi001.jpg]

410 17th Street

 

Suite 1500

 

Denver, CO  80202

 

(720) 440-6100 phone

 

(720) 305-0804 fax

November 1, 2012

 

 

Bonanzacrk.com

James R. Casperson

 

 

6483 South Vance St

 

 

Littleton, CO 80123

 

 

 

Dear Jim:

 

This letter sets forth the terms of the separation agreement (this “Agreement”)
between you and Bonanza Creek Energy, Inc., a Delaware corporation (the
“Company”) in connection with your separation from employment.

 

This Agreement is an important document which you should examine carefully
before signing.  You are entitled to the benefits set forth in Sections 2 and 3
below regardless of whether or not you sign this Agreement.

 

1.                                      Separation.  Notwithstanding any
continued work you perform for the Company pursuant to a separate agreement to
be entered into between you and the Company (the “Consulting Agreement”), your
last day of work with the Company as Executive Vice President and Chief
Financial Officer will be November 1, 2012 (the “Separation Date”).

 

2.                                      Accrued Salary and Vacation.  On the
next regularly scheduled payday following the Separation Date, the Company will
pay to you all of your accrued salary and accrued and unused vacation time
earned through the Separation Date, subject to standard payroll deductions and
withholdings.

 

3.                                      Health Insurance.  Your group health
insurance will cease at the month end comprising the Separation Date.  At that
time, you will be eligible to continue your group health insurance benefits at
your own expense, subject to the terms and conditions of the Company’s benefit
plans, federal law, including COBRA, and, as applicable, state insurance laws.

 

4.                                      Severance.  In consideration of the
release set forth in Section 5 and the covenants set forth in Sections 7, 8, 9
and 10, within five (5) business days following the Effective Date (as defined
below), (a) you will be paid $300,000 as a lump sum payment, subject to normal
withholdings and (b) 10,000 shares (minus any such shares withheld for tax
purposes) granted to you pursuant to the Bonanza Creek Energy, Inc. Management
Incentive Plan (the “MIP”)) under that certain Restricted Stock Award Agreement,
between you and the Company, dated on or about December 15, 2011 (the “MIP
Agreement”) shall vest (collectively clauses (a) and (b), the “Severance”);
provided that, in consideration therefore and for the compensation to be granted
to you pursuant to the Consulting Agreement, you agree that (1) there shall be
no further vesting under the MIP Agreement, such that, immediately following the
Effective Date, the remaining 16,269 shares thereunder shall be forfeited, and
(2) a Date of Termination (as defined in the 2011 Bonanza Energy, Inc. 2011 Long
Term Incentive Plan (the “LTIP”)) shall be deemed to have occurred as of the
Separation Date such that vesting under that certain Restricted Stock Award
Agreement, between you and the Company, dated on or about June 13, 2012 (the
“LTIP Agreement”) shall cease as of the Separation Date, resulting in all of the
shares granted to you under the LTIP Agreement being forfeited.

 

--------------------------------------------------------------------------------


 

5.                                      Release.

 

a.                                      You, on your own behalf and on behalf of
your heirs, agents, representatives, attorneys, assigns, executors and/or anyone
acting on your behalf, and in consideration of the promises, assurances, and
covenants set forth herein to which you are not automatically entitled,
including, but not limited to, the payment of the Severance, hereby fully
releases the Company, the Company’s past and present parents, subsidiaries and
affiliates (collectively, “Bonanza”) and Bonanza’s officers, directors,
managers, stockholders, members, partners, individual employees, agents,
representatives, employees, attorneys, successors and anyone acting on their
behalf (collectively with Bonanza, the “Released Parties”),  from all claims and
causes of action by reason of any injuries and/or damages or losses,  patent or
latent which you have sustained or which may be sustained as a result of any
facts and circumstances arising out of or in any way related to your employment
by the Company or the termination of that employment, and to any other disputes,
claims, disagreements or controversies between you and Bonanza up to and
including the date this Agreement is signed by you.  The release set forth
herein includes, but is not limited to, any contract benefits, claims for
quantum meruit, claims for wages, bonuses, employment benefits, moving expenses,
stock, options, profits units or damages of any kind whatsoever, arising out of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any theory of unlawful discharge, torts and related damages
(including, but not limited to, emotional distress, loss of consortium and
defamation), any legal restriction on the Company’s right to terminate your
employment and/or services and any federal, state or other governmental statute
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964 (as amended), the federal Age Discrimination in Employment Act of 1967
(29 U.S.C. § 21, et seq.) (as amended) (“ADEA”), the federal Americans with
Disabilities Act of 1990, any state laws concerning discrimination or harassment
including the Fair Employment and Housing Act, the Colorado Anti-Discrimination
Act (Colo.Rev. Stat. § 24-34-301 et seq.) and the Colorado Equal Pay Law
(Colo.Rev. Stat. § 8-5-10 1 et seq.) (as amended), and any other legal
limitation on contractual or employment relationships.

 

b.                                      You acknowledge that you are knowingly
and voluntarily waiving and releasing any rights you may have under the ADEA. 
You also acknowledge that the consideration given for the waiver and release
contained herein is in addition to anything of value to which you are already
entitled.  You further acknowledge that you have been advised by this writing,
as required by the ADEA, that: (i) your waiver and release contained herein do
not apply to any rights or claims that may arise after the execution date of
this Agreement; (ii) you have been advised hereby that you have the right to
consult with an attorney prior to executing this Agreement; (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (iv) you have seven (7) days
following the execution of this Agreement to revoke this Agreement and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth (8th) day after this Agreement is executed
by you (the “Effective Date”).

 

c.                                       Excluded from the waiver and release
contained herein are any claims which by law cannot be waived in a private
agreement between an employer and

 

2

--------------------------------------------------------------------------------


 

employee.  The waiver and release contained herein does not prohibit you from
filing a charge with the Equal Employment Opportunity Commission (the “EEOC”) or
equivalent state agency in your state or participating in an EEOC or state
agency investigation; provided, however, you hereby agree to waive your right to
monetary or other recovery should any claim be pursued with the EEOC, state
agency, or any other federal, state or local administrative agency arising out
of or related to Employee’s employment with and/or separation from the Company.

 

d.                                      It is your intention that the release
contained herein is a general release which shall be effective as a bar to each
and every claim, demand or cause of action it releases.  You recognize that you
may have some claim, demand or cause of action against the Company of which you
are totally unaware and unsuspecting which you are giving up by execution of
this Agreement.  It is your intention in executing this Agreement that it will
deprive you of each such claim, demand or cause of action and prevent you from
asserting it against the Released Parties.

 

6.                                      Other Compensation or Benefits.  You
acknowledge that, except as expressly provided in this Agreement and as may be
provided in the Consulting Agreement, you are not entitled to, and will not
receive, any additional compensation, benefits or separation pay after the
Separation Date.  Thus, for any employee benefits sponsored by the Company not
specifically referenced in this Agreement or the Consulting Agreement, you will
be treated as a terminated employee effective on your Separation Date.  This
includes, but is not limited to, any 401(k) plan, life insurance, accidental
death and dismemberment insurance and short and long-term disability insurance. 
Without limiting the foregoing, you expressly acknowledge and agree that you
will not be entitled to receive any bonus payments or stock or option grants or
awards under any of the Company’s incentive plans or programs, including,
without limitation, the LTIP with respect to the shares granted to you under the
LTIP Agreement, the MIP with respect to the shares granted to you under the MIP
Agreement (and except as otherwise provided herein) or any severance or other
compensation under the Employment Agreement, dated as of November 18, 2011,
between you and the Company after the Separation Date (the “Employment
Agreement”).

 

7.                                      Return of Property.  You agree to return
to the Company by the end of the Separation Date all Company documents (in hard
copy and electronic forms, and all copies thereof, and other Bonanza property
that you have had in your possession at any time, including, but not limited to,
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information (including email),
tangible property (e.g., laptop computer, PDA, etc.), credit cards, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any Confidential Information (as defined in the Employment Agreement) of
Bonanza (and all reproductions thereof).  If you later discover that you have
retained any Bonanza property or Confidential Information, you agree,
immediately upon such discovery, to contact the Company and make arrangements
for returning such items.

 

8.                                      Confidentiality.  The existence of this
Agreement and its provisions will be held in strictest confidence by you and
will not be publicized or disclosed in any manner whatsoever; provided, however,
that you may disclose the existence of this Agreement in confidence: (a) to your
immediate family; (b) to your attorney, accountant, auditor, tax preparer and
financial advisor; and (c) as may be necessary to enforce its terms or as
otherwise required by law.  You expressly agree not to disclose the terms of
this Agreement to any current or former Bonanza employee.  The

 

3

--------------------------------------------------------------------------------


 

Company will not disclose the contents of this Agreement other than to its
executive officers, members of its board of directors and attorneys, unless
required by law as advised by counsel.

 

9.                                      Miscellaneous.  This Agreement is
entered into without reliance on any agreements not contained herein.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, your heirs, and
your and the Company’s respective successors and assigns.  If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Colorado.

 

[REMAINDER INTENTIONALLY LEFT BLANK, SIGNATURES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

 

 

Sincerely,

 

 

 

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Carty

 

 

Name:

Richard J. Carty

 

 

Title:

Chairman of the Board

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

By:

/s/ James R. Casperson

 

 

Name: James R. Casperson

 

 

 

 

 

Dated:

November 1, 2012

 

 

 

[SIGNATURE PAGE TO SEPARATION AND RELEASE AGREEMENT]

 

--------------------------------------------------------------------------------
